DETAILED ACTION
Applicant's request for reconsideration of the finality of the rejection of the last Office action dated 09/07/21 is persuasive and, therefore, the finality of that action is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 11/23/21, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Deng (Pub No 20200396097).

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deng (Pub No 20200396097).

Regarding claim 1 and 11,
 	Deng teaches a method for client-based operations, administration, and maintenance (OAM) management, comprising:
 	receiving, by a device, a Flexible Ethernet (FlexE) frame comprising client data including an OAM block of data; (interpreted as The FlexE node receives a stream 802 of data, control and OAM blocks over a first FlexE group, the stream 802 of blocks being for a destination (e.g. a client) over a second FlexE group, see Deng para [0045]).
 	determining, by the device, that a second device receiving the FlexE protocol frame lacks capability to forward the OAM block of data; (interpreted as OAM blocks do not form part of Ethernet traffic and cannot form part of extracted Ethernet packets that are output from the L2 switch 602, see Deng para [0043]).
 	extracting, by the device, the OAM block of data, responsive to the determination that the second device receiving the FlexE protocol frame lacks capability to forward the OAM block of data; (interpreted as For example, referring to FIG. 5, the method 900 may be implemented by the L2 switch 602, which determines that a 64-bit block received from 64 B/66 B decoder 508 is an OAM block, see Deng para [0056] [0045]. Wherein the extracting is interpreted as reading the OAM data.)

 	inserting, by the device, an idle block in place of the OAM block of data within the FlexE protocol frame; and (interpreted as idle insert/delete block 506, which may determine that an OAM block has been received, and may replace the OAM block with multiple blocks (e.g. 66-bit blocks) that together form a PCS-encoded Ethernet packet, see Deng para [0056]. Also see The output of each idle insert/delete block 206 is in the form of a stream of 66-bit blocks and is provided to calendar function 208, see Deng para [0024]).
 	transmitting, by the device, the modified FlexE protocol frame comprising the idle block to the second device (interpreted as a result, when the packets 804 and 808 are provided to a L2 switch for switching functionality, see Deng para [0046]).

Regarding claim 2 and 12,
 	Deng teaches the method of claim 1, wherein the second device is a subsequent node in a transmission path of the FlexE protocol (interpreted as and providing the plurality of additional Ethernet packets to the switching node for forwarding to the destination, see Deng para [0055]).

Regarding claim 3 and 13,
 	Deng teaches the method of claim 1, wherein the device is configured to terminate OAM data. (interpreted as idle insert/delete block 506, which may determine that an OAM block has been received, and may replace the OAM block with multiple blocks (e.g. 66-bit blocks) that together form a PCS-encoded Ethernet packet, see Deng para [0056]. Also see The output of each idle insert/delete block 206 is in the form of a stream of 66-bit blocks and is provided to calendar function 208, see Deng para [0024]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng (Pub No 20200396097) further in view of Yoshimura (Pub No 20030217178).

Regarding claim 4 and 13,
 	Deng teaches the method of claim 1, further comprising transmitting the extracted OAM block of data to a third device via a secondary transmission path not including the second device. 
 	Yoshimura teaches further comprising transmitting the extracted OAM block of data to a third device via a secondary transmission path not including the second device (interpreted as the stored information is extracted, and data is sent according to the protocol corresponding to the second transfer path for direct transmission through network 4 or the third transfer path by way of sender mail server 31 and receiver mail server 32, see para [0118])
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Deng with the secondary path as taught by Yoshimura since it would have been a simple modification providing expected results of transmitting data on a second path as a backup or for efficiency. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-10, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (Pub No 20200220650) further in view of Deng (Pub No 20200396097).


Regarding claim 5 and 8 and 18,
 	Cheng teaches a for client-based OAM management, comprising:
 	receiving, by a device from a second device, a FlexE protocol frame comprising an idle block, wherein a third device transmitted the FlexE protocol frame; (interpreted as The data stream may be a data stream from a client, and the idle block is usually inserted into the data stream to solve the problem of inconsistent sending and receiving frequencies of a sender and a receiver, see para [0047]).
 	replacing, by the device, the idle block with OAM data; and (interpreted as In S120, an idle block in a data stream is replaced with the OAM block, see para [0043])
 	transmitting, by the device, the FlexE protocol frame including the idle block to a fourth device, the fourth device having capability to forward the OAM data. (interpreted as In S130, the data stream containing the OAM block is sent, see para [0044]. Also see Flexe para [0046]).
 	However does not teach comprising the idle block to the second device in response to a determination that the second device receiving the FlexE protocol frame lacks capability to forward OAM block of data.
 	Deng teaches comprising the idle block to the second device in response to a determination that the second device receiving the FlexE protocol frame lacks capability to forward OAM block of data (interpreted as For example, referring to FIG. 5, the method 900 may be implemented by the L2 switch 602, which determines that a 64-bit block received from 64 B/66 B decoder 508 is an OAM block, see Deng para [0056] [0043].
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Cheng with the incompatibility for oam as taught by Deng since it would have been known in the art to switch between oam and idle frames in flexe networks as seen beneficial. 

Regarding claim 6 and 10 and 20,
 	Cheng in view of Deng teaches the method of claim 5, wherein the device is configured to initiate the OAM data (interpreted as In S120, an idle block in a data stream is replaced with the OAM block, see Cheng para [0043])

Regarding claim 7,
 	Cheng in view of Deng teaches the method of claim 5, wherein the OAM data is either generated by the device or received from another device via a secondary transmission path not including the second device. (interpreted as In S110, an OAM block generated based on an OAM message is acquired, see Cheng para [0043]).

Regarding claim 9 and 19,
 	Cheng in view of Deng teaches the method of claim 8, further comprising receiving the OAM data, by the device, via a secondary transmission path not including the second device. (interpreted as In S110, the OAM block containing at least part of a message content of the OAM message may be acquired according to the message content of the OAM message. Here, acquisition of the OAM block includes reception from a control device and also includes generation by itself according to the OAM message, see para [0048])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/OMER S MIAN/Primary Examiner, Art Unit 2461